Citation Nr: 1516974	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1993 to November 1999.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta.


REMAND

An August 2009 RO decision granted service connection for the Veteran's foot disorder, diagnosed as bilateral calcaneal spurs, and assigned a noncompensable rating for each foot.  The Veteran contends that his service connected bilateral foot disorder is worse than is currently rated.  The Board finds that prior to adjudication of the Veteran's claim, additional development is required.  Specifically, VA must obtain all outstanding identified medical records and provide the Veteran with a new VA examination.

The Veteran's claims file contains VA treatment records through July 2010, reflecting ongoing treatment for his foot disorder.  Additionally, an August 2009 VA treatment note indicated that the Veteran was also seeking private medical care through Kaiser.  On remand, the RO must contact the Veteran to ascertain the names and addresses of all private physicians who have or are currently treating him for his bilateral foot disorder and must attempt to obtain any associated medical records.  Further, the RO must associate all of the Veteran's VA medical treatment records with his electronic claims file.  See 38 C.F.R. § 3.159(c).

Additionally, the Board finds that the February 2013 VA foot examinations and opinion are inaccurate and contradictory, and thus, inadequate.  Accordingly, a new VA foot examination, to be conducted by a podiatrist, is required.

In January 2013, the RO requested a VA foot examination to assess the current severity of the Veteran's bilateral foot disorder and to provide an opinion on conflicting medical evidence of record.  Specifically, the RO noted that the record contained diagnoses of bilateral pes planus, yet the July 2009 VA examinations diagnosed bilateral calcaneal spurs and indicated that pes planus was not present.  At February 2013 VA foot examinations, the same VA examiner who conducted the July 2009 examinations again found no diagnosis of pes planus and inconsistently reported that the diagnosis of pes planus had changed and that it had not changed.  Further, the examiner reported that the consensus in medical literature was that the diagnosis of pes planus was based on an examiner's subjective determination, and that there was no objective consensus on whether or not a diagnosis of pes planus meant that the entire bottom of the foot had to touch the floor, or if the arches just had to decrease with weight bearing.  Notably, the February 2013 VA examiner did not explain or reconcile in-service or post-service VA diagnoses of pes planus.

Further, the February 2013 VA examinations incorrectly documented the Veteran's previous diagnoses and reported symptoms.  The VA examiner indicated that diagnosing pes planus was based on an examiner's subjective determination, yet the examiner reported that the Veteran had never been diagnosed with pes planus or with any other foot disorder.  The Veteran's service treatment records and post treatment records blatantly contradict the statement that the Veteran has never been diagnosed with pes planus.  Additionally, the VA examiner failed to answer the question on the disability benefits questionnaire regarding whether the Veteran's foot condition impacted his ability to work.  Notably, throughout the record, the Veteran has indicated that he works as a mail carrier for the U.S. Postal Service and that his foot condition has caused him to miss days from work due to the pain.

On remand, the Veteran must be provided with a new VA examination to determine if the Veteran has any diagnosed foot disorders and, if so, the current severity of any diagnosed foot disorder.  As the evidence of record reflects that diagnosing pes planus is a subjective determination, the Board requires that the new VA examination be conducted by a podiatrist.  The new examiner must review the Veteran's service treatment records and post-service medical records and must comment on any and all currently or previously diagnosed foot disorders, to include, but not limited to: calcaneal spurs, pes planus, plantar fasciitis, and equinus.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Specifically, the RO must also attempt to procure copies of all identified outstanding records which have not previously been obtained, to include: VA treatment records from July 2010 to the present and any related medical treatment the Veteran received for his feet through Kaiser.

All records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After obtaining the above-identified records, the Veteran must be afforded the appropriate VA foot examinations to determine whether the Veteran has or has had any diagnosed foot disorders, and he does, to determine the current severity of any diagnosed foot disorders.  These examinations must be conducted by a podiatrist.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed and must also specify the dates encompassed by the electronic record review.  Any indicated diagnostic tests and studies must be accomplished, to include x-rays.  All pertinent symptomatology and findings should be reported in detail.  If any foot disorders are diagnosed, the examiner must determine the severity of each and must characterize the severity of each diagnosed disorder as: mild, moderate, moderately severe, or severe.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development as deemed necessary, the case must be reviewed by the RO, and if the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

